     Case 2:21-cv-01010-JCM-DJA Document 13 Filed 07/30/21 Page 1 of 2



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 4   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 5
     Katherine A. Neben
 6   Nevada Bar No. 14590
     JONES DAY
 7   3161 Michelson Drive, Suite 800
     Irvine, CA 92612
 8   Telephone: (949) 851-3939
     Facsimile: (949) 553-7539
 9   kneben@jonesday.com
10   Attorneys for Defendant
     Experian Information Solutions, Inc.
11

12                                  UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14
     JASMIN CADAVID,                                   Case No. 2:21-cv-01010-JCM-DJA
15
                       Plaintiff,                      DEFENDANT EXPERIAN INFORMATION
16                                                     SOLUTIONS, INC. AND PLAINTIFF’S
            v.                                         SECOND STIPULATION TO EXTEND
17                                                     TIME TO ANSWER COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS,
18   INC.; and TRANS UNION LLC,                        (SECOND REQUEST)
19                     Defendants.                     Complaint filed: May 26, 2021
20

21          Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Jasmin
22   Cadavid (“Plaintiff”), by and through their respective counsel of record, hereby submit this
23   stipulation to extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1)
24   pursuant to LR IA 6-1.
25          Plaintiff filed her Complaint on May 26, 2021. (ECF No. 1.) Pursuant to a stipulation
26   and court order extending Experian’s original deadline to respond to the Complaint, the current
27   deadline for Experian to respond to the Complaint is July 29, 2021. (ECF Nos. 7, 10.) The first
28   extension was to allow Experian an opportunity to investigate the facts, which it has done.
     Case 2:21-cv-01010-JCM-DJA Document 13 Filed 07/30/21 Page 2 of 2



 1   Experian is now discussing potential resolution of this action with Plaintiff. To avoid the
 2   incurrence of additional attorneys’ fees when this matter may be resolved shortly, Plaintiff and
 3   Experian stipulate and agree that Experian shall have an additional extension until August 12,
 4   2021, to file its responsive pleading.
 5          This is Experian’s second request for an extension of time to respond to the Complaint
 6   and is not intended to cause any delay or prejudice any party, but to permit both Plaintiff and
 7   Experian an opportunity to more fully investigate the claims alleged.
 8          IT IS SO STIPULATED.
 9          DATED this 29th day of July 2021.
10

11   NAYLOR & BRASTER                                 PRICE LAW GROUP, APC
12

13   By: /s/ Jennifer L. Braster                      By: /s/ Steven A. Alpert
        Jennifer L. Braster                              Steven A. Alpert
14      Nevada Bar No. 9982                              Nevada Bar No. 8353
        1050 Indigo Drive, Suite 200                     5940 S. Rainbow Blvd., Suite 3014
15      Las Vegas, NV 89145                              Las Vegas, NV 89118
16      Katherine A. Neben                            Attorneys for Plaintiff
        Nevada Bar No. 14590                          Jasmin Cadavid
17      JONES DAY
        3161 Michelson Drive, Suite 800
18      Irvine, CA 92612
19   Attorneys for Defendant
     Experian Information Solutions, Inc.
20

21

22   IT IS SO ORDERED.
23
     DATED this 30th day of July 2021.
24   Dated this __ day of July 2021.
                                                      UNITEDJ.STATES
                                                     DANIEL          DISTRICT JUDGE
                                                               ALBREGTS
25
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                    -2-
